Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 1 of 21




                    EXHIBIT 1
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 2 of 21



                  IN THE COURT FOR SEVENTEENTH JUDICIAL CIRCUIT,
                       IN AND FOR BROWARD COUNTY, FLORIDA

  MANUEL DOSANTOS VIERRA FAGUNDES,

           Plaintiff,

  vs.

  THE HOME DEPOT,

           Defendant,
                                                 /

               COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

        Plaintiff, MANUEL DOSANTOS VIERRA FAGUNDES, by and through the

  undersigned counsel, brings suit against Defendant, THE HOME DEPOT (“Home

  Depot” or “Defendant”), and alleges:

                             PARTIES, JURISDICTION, & VENUE

          1.    This is an action for injunctive relief and declaratory relief, actual damages

  of less than Thirty Thousand Dollars ($30,000.00), exclusive of interest, costs, and for

  attorney’s fees and costs.

          2.    Plaintiff, MANUEL DOSANTOS VIERRA FAGUNDES, is a natural person

  and resident of Broward County, Florida, and has standing to bring this action by virtue

  of being the subject of Defendant’s violations of law as better described herein, which

  occurred in Fort Lauderdale, Florida.

          3.    Defendant is a Georgia corporation with a principal place of business in

  Atlanta, Georgia (Fulton County), which at all times material hereto was conducting

  business in Florida, maintained agents for the customary transaction of business in

  Florida, and conducted substantial and not isolated business activity within this State.
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 3 of 21



        4.    Based on the foregoing, venue is proper in the above-captioned Court, and

  this Court has jurisdiction over the causes of action alleged herein as a superior court

  processing plenary and general jurisdiction.

                          FACTUAL ALLEGATIONS

        5.    On or around March, 2020 Plaintiff purchased the Product from one of

  Defendant’s Stores, located at 1000 Northeast 4 th Avenue, Fort Lauderdale, Broward

  County, Florida.

        6.    Roundup” or the “Product” refers to all formulations of the Roundup®

  products sold by Home Depot, including but not limited to, Roundup Landscape Weed

  Preventer, Roundup Ready-To-Use Killer III with Sure Shot Wand, Roundup Ready-To-

  Use Weed & Grass Killer III with Comfort Wand, Roundup Ready-to-Use Weed & Grass

  Killer III with Pump ‘N Go 2 Sprayer, Roundup Ready-To-Use Weed & Grass Killer III,

  Roundup Precision Gel Weed & Grass Killer, Roundup for Lawns Bug Destroyer,

  Roundup For Lawns Ready-to-Use, Roundup For Lawns1 Ready-to-Spray, Roundup

  For Lawns3 Ready-to-Spray, Roundup For Lawns2 Concentrate, Roundup for Lawns

  Crabgrass Destroyer1, Roundup Ready-To-Use Max Control 365 with Comfort Wand,

  Roundup Concentrate MAX Control 365, Roundup Ready-To-Use Extended Control

  Weed & Grass Killer Plus Weed Preventer II with Comfort Wand, Roundup Ready-To-

  Use Extended Control Weed & Grass Killer Plus Weed Preventer II with Pump ‘N Go 2

  Sprayer, Roundup Ready-To-Use Extended Control Weed & Grass Killer Plus Weed

  Preventer II with Trigger Sprayer, Roundup Concentrate Extended Control Weed &

  Grass Killer Plus Weed Preventer, Roundup Ready-To-Use Poison Ivy Plus Tough

  Brush Killer with Trigger Sprayer, Roundup Ready-To-Use Poison Ivy Plus Tough Brush
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 4 of 21



  Killer with Comfort Wand, Roundup Concentrate Poison Ivy Plus Tough Brush Killer,

  Roundup Weed & Grass Killer Concentrate Plus, Roundup For Lawns2 Concentrate,

  Roundup Weed & Grass Killer Super Concentrate, Roundup Weed & Grass Killer Super

  Concentrate, Roundup Concentrate MAX Control 365, Roundup Concentrate Extended

  Control Weed & Grass Killer Plus Weed Preventer, Roundup Concentrate Poison Ivy

  Plus Tough Brush Killer, Roundup Pro No Leak Pump Backpack Sprayer (4 Gallon),

  Roundup Pro Sprayer for Commercial Use (2 or 3 Gallon), Roundup No Leak Pump

  Backpack Sprayer (4 Gallon), Roundup Pro No Leak Pump Backpack Sprayer with

  Stainless Steel Components and Deluxe Comfort Harness (4 Gallon), Roundup Multi-

  Use Home and Garden Sprayer (1, 2, or 3 Gallon), or any other formulation thereof

  containing the active ingredient glyphosate. At the time Plaintiff purchased the Product,

  Defendant did not provide Plaintiff with any information regarding the carcinogenic

  nature of Roundup.

        7.    Defendant could have provided such information by, for example, displaying

  it on the shelves where Roundup was sold (or, for some consumers, on the product

  pages online).

        8.    Had Plaintiff known of the carcinogenic properties of Roundup and its links

  to cancer, he would not have purchased it.

        9.    Plaintiff would purchase Roundup from Defendant again, but only if

  Defendant disclosed Roundup’s links to cancer and provided information on how to

  avoid or mitigate exposure to Roundup’s health risks.

     A. Background on Roundup’s Labeling.

        10.   Roundup is sold at Home Depot retail locations throughout the United
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 5 of 21



  States, including Florida, and on Home Depot’s website. Its labeling is not altered

  between manufacture and points of sale at Defendant’s retail locations. An exemplar

  photograph of Roundup’s front of the label is attached hereto as “Exhibit A.”

           11.   As indicated on Roundup’s labeling, glyphosate is the active ingredient in

  Roundup. Id. Glyphosate is a nonselective herbicide that inhibits plant growth through

  interference with the production of essential aromatic amino acids. It was discovered to

  be an herbicide in 1970 and was first brought into the market as Roundup by Monsanto

  Company in 1974.

           12.   In addition to the active ingredient glyphosate, Roundup formulations also

  contain adjuvants and other chemicals, such as the surfactant polyethoxylated tallow

  amine (“POEA”), which are considered “inert” and therefore protected as “trade secrets”

  in manufacturing. Growing evidence suggests that these adjuvants and additional

  components of Roundup formulations are not, in fact, inert and are toxic in their own

  right.

           13.   Roundup’s labeling provides certain warnings, such as, “Keep Out of Reach

  of Children” and “Caution.” But the only hazard identified is that it may cause “moderate

  eye irritation.” See id.

           14.   Roundup’s warning gives the false impression eye irritation is the only risk

  posed by Roundup, when in fact, glyphosate is known to have links to cancer, as

  discussed more fully herein.

      B. The IARC Classification of Glyphosate

           15.   In 2015, the International Agency for Research on Cancer (“IARC”), part of

  the World Health Organization (“WHO”), was tasked with conducting and coordinating
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 6 of 21



  research into glyphosate’s carcinogenic properties.

        16.    In March 2015, an IARC “Working Group” of 17 experts from 11 countries

  convened to evaluate several insecticides and herbicides, including diazinon,

  tetrachlorvinphos, malathion, parathion, and glyphosate. The evaluation was based on a

  cumulative review of all publicly available and pertinent scientific studies. Some of the

  studies pertained to people exposed to through their jobs, such as farmers. Others were

  experimental studies on cancer and cancer-related effects in experimental systems.

        17.    In summer 2015, the IARC Working Group classified glyphosate as a Class

  2A herbicide and concluded:

        glyphosate caused DNA and chromosomal damage in human cells and was

        probably carcinogenic to humans; and

        non-Hodgkin lymphoma was most associated with glyphosate exposure.

        18.    These conclusions were consistent with scientific developments that had

  occurred in prior decades.

              a. Early Studies on Roundup’s Carcinogenic Properties


        19.    On March 4, 1985, a group of the Environmental Protection Agency’s

  (“EPA”) Toxicology Branch conducted a study to evaluate the potential oncogenic (i.e.,

  potential to cause cancer) responses on mice.

        20.    The group “classified Glyphosate as a Category oncogen,” meaning it is a

  possible human carcinogen.

        21.    The findings of the Toxicology Branch were initially challenged by the EPA

  in 1991, which published a Memorandum entitled, “Second Peer Review of

  Glyphosate.”
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 7 of 21



         22.   The Memorandum changed glyphosate’s classification to Group E

  (evidence of non-carcinogenicity for humans).

         23.   This conclusion was not unanimous and the Memorandum “emphasized

  however, that designation of an agent in Group E is based on the available evidence at

  the time of evaluation and should not be interpreted as a definitive conclusion that the

  agent will not be a carcinogen under any circumstances.”

         24.   Further studies and developments indicated glyphosate indeed posed (and

  still poses) a carcinogenic risk to humans.

         25.   In 1996, New York State sued Monsanto Company for false and misleading

  advertising by touting its glyphosate-based Roundup products as, e.g., “safer than table

  salt” and "practically non-toxic" to mammals, birds, and fish.

         26.   Monsanto resolved the lawsuit by

                agreeing to alter the advertising by removing any statements or

                implications the Products were biodegradable and environmentally

                friendly;

                paying $50,000 in costs.

         27.   In 1997, Chris Clements, et al. published a study entitled, “Genotoxicity of

  Select Herbicides in Rana catesbeiana Tadpoles Using the Alkaline Single-Cell Gel

  DNA Electrophoresis (Comet) Assay.”

         28.   Genotoxicity refers to the property of chemical agents which cause damage

  to genetic information within a cell causing mutations, which may lead to cancer. In

  Clements’ publication, tadpoles were exposed to various herbicides, including Roundup,
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 8 of 21



  for a 24-hour period. Roundup-treated tadpoles showed “significant DNA damage when

  compared with unexposed control animals.”

        29.   In 1999, Lennart Hardell and Mikael Eriksson published a study entitled, “A

  Case–Control Study of Non-Hodgkin Lymphoma and Exposure to Pesticides,” which

  consisted of a population-based case–control study in northern and middle Sweden

  encompassing 442 cases and twice as many controls was performed. Exposure data

  were ascertained by comprehensive questionnaires, and the questionnaires were

  supplemented by telephone interviews. The results indicated exposure to glyphosate

  and other herbicides yielded increased risks for Non-Hodgkin Lymphoma (“NHL”).

        30.   In 2002, Julie Marc, et al. published a study entitled, “Pesticide Roundup

  Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.” The study

  found Defendant’s Roundup caused delays in the cell cycles of sea urchins. It further

  noted the deregulations of cell cycle checkpoints are directly linked to genomic

  instability, which can generate diseases and cause cancer. The findings led to the

  conclusion Roundup “causes changes in cell cycle regulation that may raise questions

  about the effect of this pesticide on human health.”

        31.   In 2003, A. J. De Roos, et al. published a study entitled, “Integrative

  assessment of multiple pesticides as risk factors for non-Hodgkin’s lymphoma among

  men,” which “[r]eported use of several individual pesticides was associated with

  increased NHL incidence, including . . . glyphosate. A subanalysis of these ‘potentially

  carcinogenic’ pesticides suggested a positive trend of risk with exposure to increasing

  numbers.”

        32.   In 2004, Julie Marc, et al. published another study entitled, “Glyphosate-
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 9 of 21



  based pesticides affect cell cycle regulation.” In that study, which tested Roundup 3plus

  on sea urchin eggs, determined “glyphosate-based pesticides are clearly of human

  health concern by inhalation in the vicinity of spraying,” given the “molecular link

  between glyphosate and cell cycle dysregulation.” It observed, “roundup may be related

  to increased frequency of non-Hodgkin’s lymphoma among farmers, citing the study by

  A. J. De Roos., et al.

         33.    In 2008, Mikael Eriksson, et al. published a study entitled, “Pesticide

  exposure as risk factor for NHL including histopathological subgroup analysis,” based

  on a case-control study of exposure to various pesticides as a risk factor for NHL.

  Eriksson’s study strengthened previous associations between glyphosate and NHL.

         34.    In 2009, France’s highest court ruled that Monsanto had not told the truth

  about the safety of Roundup. The French court affirmed an earlier judgment that

  Monsanto had falsely advertised its herbicide Roundup as “biodegradable” and that it

  “left the soil clean.”

         35.    In 2009, Nora Benachour and Gilles-Eric Seralini published a study entitled,

  “Glyphosate formulations induce apoptosis and necrosis in human umbilical, embryonic,

  and placental cells,” which examined the effects of four different Roundup formulations

  on human umbilical, embryonic, and placental cells—at dilution levels far below

  agricultural recommendations.

         36.    The study found the formations caused cell death in a few hours in a

  cumulative manner, caused DNA damage, and found that the formulations inhibit cell

  respiration. In addition, it was shown the mixture of the components used as Roundup

  adjuvants, particularly POEA amplified the action of the glyphosate. The Roundup
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 10 of 21



   adjuvants actually changed human cell permeability and increased the toxicity of

   glyphosate alone.

                 b. Glyphosate-Based           Herbicides,        Including      Roundup,        are     Banned

                    Throughout the World

           37.    Following the IARC’s report on glyphosate, several countries issued outright

   bans or restrictions on glyphosate herbicides, including Roundup.

           38.    In May 2015, the Netherlands banned all non-commercial use of

   glyphosate.1

           39.    In 2016, Italy adopted a law prohibiting the use of glyphosate in areas

   frequented by the public or by "vulnerable groups" including children and the elderly and

   in the pre-harvest phase in agriculture.2

           40.    In June 2017, the Flemish banned glyphosate for individual-use. 3

           41.    In September 2018, the Czech Republic announced the ban on the blanket

   use of glyphosate as a weedkiller and as a drying agent, effective January 1, 2019. 4

           42.    In October 2018, the Indian state of Punjab banned the sale of glyphosate. 5

           43.    In February of 2019, the Indian state of Kerala also banned the sale,

   distribution and use of glyphosate. 6

           44.    In January 2019, French authorities banned the sale of Roundup following a

   court ruling that regulators failed to take safety concerns into account when clearing the

   widely used herbicide.7

   1 Arjun Wala, Why The Netherlands Just Banned Monsanto’s Glyphosate-Based Herbicides, May 30, 2015.
   2 Soil Association, Italy Bans Toxic Glyphosate, Aug. 27, 2016.
   3 The Belgian Times, Flemish government approves ban on glyphosate for individuals, July 1, 2017.
   4 Czech Republic to restrict use of glyphosate weedkiller, Phys.org, Sept. 17, 2018; Czech Mate for Roundup?, Arc

   2020, Feb. 14, 2019.
   5 Punjab government bans sale of herbicide, The Hindu, Oct. 24, 2018.
   6 Kerala government bans glyphosate, deadly weed killer, The News Minute, Feb. 5, 2019.
   7 Weedkiller Roundup banned in France after court ruling, France 24, Jan. 16, 2019.
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 11 of 21



           45.    In April 2019, a French appeals court ruled Monsanto business was liable

   for the health problems of a farmer who inhaled Roundup. 8

           46.    In March 2019, Vietnam banned the import of all glyphosate-based

   herbicides.9

           47.    On July 2, 2019, Austria’s lower house of parliament passed a bill banning

   all uses of glyphosate.

           48.    According to recent reports it is likely to pass Austria’s upper house and is

   poised to become law.10

           49.    On September 4, 2019, the German Federal Ministry for the Environment,

   Nature Conservation and Nuclear Safety issued a press release announcing Germany

   will ban the use of glyphosate by the end of 2023.

           50.    Several municipalities and regions in Spain, the United Kingdom, and the

   United States, have also banned glyphosate herbicides.

           51.    Over 20 states within the United States banned the use of glyphosate

   products or addressed health concerns over the use of products which contain

   glyphosate.

           52.    The State of California Benicia County has outlawed the use of glyphosate

   products, as well as several other counties.

           53.    The State of Florida Fish and Wildlife Conservation Commission has

   ceased the use of herbicides, glyphosate chief among them while the agency gathers

   more evidence of glyphosates harmful effects.


   8  Gus Trompiz and Catherin Lagrange, French Court Rules Bayer’s Monsanto Weedkiller Liable for Farmer’s
   Health Problems, Insurance Journal, Apr. 11, 2019.
   9 Vietnam Bans Import of Glyphosate Herbicides after US Cancer Trial Verdict, Sustainable Pulse, Mar. 25, 2019.
   10 Austrian parliament backs EU's first total ban of weedkiller glyphosate, Reuters, July 2, 2019.
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 12 of 21



                  c. Monsanto Loses Three Verdicts after Roundup is Found to Cause Cancer

                     in Humans

            54.    On August 10, 2018, a unanimous California jury in Johnson v. Monsanto

   Co., No. CGC16550128 (Cal. Super. Ct., Cnty. of S.F.) held MONSANTO COMPANY’s

   Roundup and Ranger Pro herbicides were unsafe and were a substantial factor in

   causing harm to the plaintiff.

            55.    The jury also found MONSANTO COMPANY failed to adequately warn

   customers of the risks associated with its Roundup and stronger Ranger Pro products,

   and that the company acted with malice or oppression.

            56.    On March 27, 2019, a unanimous California jury in Hardemon v. Monsanto

   Co., No. 3:16-cv-00525-VC (N.D. Cal.) found MONSANTO COMPANY liable for failing

   to warn Roundup could cause cancer, liable for negligence, and liable in a design defect

   claim.

            57.    On May 13, 2019, a California jury found MONSANTO COMPANY likely

   caused a couple’s cancer in Pilliod v. Monsanto Co., No. RG17862702 (Cal. Super. Ct.,

   Cnty. of Alameda).

            58.    The jury found on a preponderance of the evidence Roundup was a

   significant contributing factor in causing the plaintiff’s NHL.

                  d. Home Depot’s Failure to Warn Consumers of Roundup’s Carcinogenic

                     Properties.

            59.    Defendant is not involved in the manufacture and design of the Roundup

   products. Roundup products are instead manufactured by Monsanto Company, Bayer

   Corporation, and/or Bayer AG.
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 13 of 21



          60.   Defendant is however responsible for selling Roundup directly to

   consumers and plays an integral role in placing Roundup into the stream of commerce.

          61.   Customers rely on Defendant, as a significant retailer, to offer quality

   products from trusted brands. But instead of putting its customers’ safety first and

   informing consumers about Roundup’s potential health risks, Home Depot sold a

   potentially deadly product for its own direct financial benefit.

          62.   Defendant was aware of the substantial danger to consumers while using

   Roundup in an intended and reasonably foreseeable way, however Defendant does not

   alert consumers of Roundup’s potential health risks.

          63.   Accordingly, Plaintiff and all other consumers purchasing the product at

   Defendant’s stores throughout Florida have been, are, and will continue to be aggrieved

   by the Product and are being deprived of the benefit of the bargain they reasonably

   anticipated from the Product labeling and lack of proper warning.

          64.   Plaintiff has performed all conditions precedent to bringing this Action.

                                    ANTICIPATED DEFENSE

          65.   In anticipation of a defense that may be raised by Defendant, and only in

   response to that anticipated defense, Plaintiff pleads that in addition to violating Florida

   consumer protection laws, in the manner set forth above, the Product also failed to

   comply with Section 8(e) of the Toxic Substance Control Act of 1976, which requires

   anyone who manufactures, processes, or distributes in commerce a chemical

   substance or mixture and who obtains information which reasonably supports the

   conclusion that such substance or mixture presents a substantial risk of injury to human

   health or the environment must immediately inform the EPA of such information unless
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 14 of 21



   the person has actual knowledge that the EPA has already been adequately informed of

   such information. Despite the abundance of information that the product presents a

   substantial risk of injury to human health, a portion of which has been summarized in

   this Complaint, the EPA was not provided any medical records to review from the court

   cases resulting in large verdicts against Monsanto for causing cancer, thereby depriving

   this agency, which is focused on protecting human health issues, from making an

   informed decision as to whether glyphosate is a safe ingredient for human exposure.

   The failure to provide this information to the EPA violated Section 8(E) of TSCA and

   renders any preemption defense inapplicable.
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 15 of 21



                                     CAUSE OF ACTION
                 COUNT I: VIOLATIONS OF THE FLORIDA DECEPTIVE AND UNFAIR
                              TRADE PRACTICES ACT (“ FDUTPA” )

           66.   Plaintiff realleges and incorporates by reference the allegations set forth in

   the preceding paragraphs as if fully set forth herein.

           67.   Plaintiff was at all times material hereto an individual and thus a “consumer”

   as defined by Section 501.203(7), Florida Statutes.

           68.   Defendant engaged in the marketing (including but not limited to weekly

   ads, mailers and PDP displays), distribution and/or sale of the Product, which contains

   the active ingredient glyphosate, and contains adjuvants, including POEA.

           69.   Defendant was at all times materially engaged in advertising, providing,

   offering, and distributing by sale a tangible good, otherwise known as “trade or

   commerce” as defined by Section 501.203(8), Florida Statutes.

           70.   As detailed above, Defendant’s wrongful conduct includes selling,

   marketing, and advertising Roundup without informing consumers that it poses a cancer

   risk.

           71.   Defendant’s failure to disclose the Product’s carcinogenic properties and/or

   its potential to cause cancer are misleading and deceptive and have an effect on the

   general public.

           72.   Defendant, by advertising, distributing the Product that was deceptively

   marketed by omission of material information, engaged in unfair and deceptive acts and

   practices as contemplated in Section 501.204(1), Florida Statutes.

           73.   Defendant should have been aware of the risks of the Product due to the

   available information, supra.

           74.   Defendant concealed and/or failed to disclose material facts concerning the
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 16 of 21



   probable carcinogenic nature of the products.

          75.   Defendant is in a position to protect consumers from the risks of Roundup

   by simply providing a point of purchase shelf-warning, and can adjust the costs of such

   protection in the course of its ongoing business relationships with the makers of

   Roundup—Bayer and Monsanto—but has chosen not to.

          76.   Furthermore, Defendant, by virtue of its position in the marketplace, can

   exert pressure on the makers of Roundup to include appropriate health and safety

   warnings on its labeling.

          77.   Defendant’s omissions were uniform and material and constituted a

   continuing course of conduct of misleading and deceptive business practices.

          78.   Plaintiff did not know the products posed the risk of cancer at the time he

   purchased the Product. Plaintiff would not have purchased Roundup from Defendant

   had he known it had carcinogenic properties.

          79.   Plaintiff is entitled to bring this Action for declaratory and injunctive relief or

   the benefit of himself and all other consumers throughout Florida who have been, are,

   and will be aggrieved by the Product, pursuant to Section 501.211(1), Florida Statutes.

          80.   This Action concerns a bona fide, actual, and existing need for declaration

   that the Product is deceptively labeled and marketed, for the benefit of Plaintiff.

          81.   Additionally, Plaintiff is entitled to bring this Action pursuant to Section

   501.211(2), Florida Statutes, for actual damages, which amount to the purchase price of

   the Product, as they have paid a premium price for the Product which has been

   marketed, advertised, sold, and distributed.

          82.   Plaintiff has and will incur reasonable costs and attorneys’ fees in pursuit of
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 17 of 21



   this Action.

          WHEREFORE, Plaintiff respectfully requests this Court enter declaratory

   judgment finding Defendant violated FDUTPA; entering injunctive relief by directing

   Defendant to notify consumers at the point of sale (for example, through signage on

   store shelves and on product webpages, that the glyphosate in Roundup has been

   linked to cancer in humans. Such an order would enhance safety since Defendant is in

   an ideal position in the marketplace to warn its customers about Roundup’s potential

   safety risks; awarding Plaintiff’s actual damages, costs, and reasonable attorneys’ fee

   pursuant to Section 501.211(2), Florida Statutes, and granting all other relief the Court

   deems just and proper.

   Dated: March 21, 2020

                                            Respectfully submitted,

                                                By: /s/ Howard W. Rubinstein
                                            Howard W. Rubinstein, Esq.
                                            The Law Office of Howard W. Rubinstein
                                            1281 N. Ocean Dr. Apt. 198
                                            Singer Island, FL 33404
                                            Telephone: 832-715-2788
                                            Fax: 561-688-0630
                                            Email: howardr@pdq.net
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 18 of 21



                                    EXHIBIT A
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 19 of 21
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 20 of 21
Case 0:20-cv-61035-RS Document 1-2 Entered on FLSD Docket 05/26/2020 Page 21 of 21
